Title: To James Madison from James Leander Cathcart, 22 June 1803 (Abstract)
From: Cathcart, James Leander
To: Madison, James


22 June 1803, Leghorn. No. 7. Has heard nothing of the capture of Smith by the last post from Naples, only that the Prudent, Captain Crowninshield, has departed. “From an almost uninterrupted series of misfortunes which literally commenced before I was born & seems to be assiduous in persecuting me through life I have become naturally credulous in believing reports which excite sensibility & the more acute the greater impression the[y] leave behind them, nevertheless I have condemn’d the account given in the Florence gazette to a full quarantine which will not expire before I hear from Barbary, my writing to our Consuls can be of no detriment to us and my advice will anticipate any similar event.” Includes an excerpt from a 24 May letter from William Higgins, “an English merchant at Malta,” reporting the capture by the John Adams of “the Tripoline Lord high Admirals ship,” which was taken “going into Tripoli in direct violation of the pass given her.” Higgins writes: “she is certainly a good prize ’tho I imagine the Comodore will not condemn her before he hears from home.” Cathcart believes “common sense would dictate to Comodore Morris the line of conduct he ought to pursue” regarding so valuable a ship. Believes Morris should proceed with the ship directly to Tripoli: “how humiliating it will be to the Bashaw to see his Admirals ship with the Tripolitan flag flying beneath the American his vice Admiral who commands her caught in a palpable falshood his views frustrated & a number of his subjects prisoners.” Recalls the Portuguese capture of this same ship in May 1799, which led to a peace treaty between Portugal and Tripoli and the payment of $11,250 to the captain of the victorious ship. Has reported this episode to the State Department and also to Commodore Morris. Were he in Morris’s place, he would not hesitate to appraise the ship and “deliver her to the Bashaw as a premium for his signing the Treaty,” relying on “the equity of government for the prize money due the officers & seamen who captured her.” The ship’s “intrinsic value is a mere trifle”; it is old and fit for only one more year’s service. Fears that if the commodore waits for “instructions how to dispose of that bundle of boards,” the bashaw will influence the emperor of Morocco to declare war on the U.S. “We have now the peace of our Country within our grasp … we ought to embrace the favorable moment & not trifle to[o] much with our good fortune.” “This sea is full of unarm’d Americans”; “how they have escaped so long is to me the greatest miracle in nature.” The risk involved in navigating the Mediterranean Sea “is much greater than is generally imagined at home.” “The want of enterprize of our enemy has been our greatest protection.”
 

   
   RC (DNA: RG 59, CD, Tripoli, vol. 2); FC (NN: Cathcart Papers). RC 4 pp.; docketed by Wagner. FC marked duplicate. An extract, including the passage from William Higgins’s letter, was published in the National Intelligencer, 15 Aug. 1803.



   
   For Cathcart’s report to the State Department, see his letter to Timothy Pickering, 9 July 1799 (Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:330–32).



   
   A full transcription of this document has been added to the digital edition.

